Citation Nr: 1214120	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a neck disability.

2  Entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a headache disability.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for cervical dysplasia.


REPRESENTATION


Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from March 1990 to January 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was initially denied service connection for neck and headache disability in an August 1997 rating decision.  She did not submit a notice of disagreement with the decision and no new and material evidence was received within the year following issuance of that decision.  Consequently, the August 1997 decision is final.

The March 2008 rating decision adjudicated the issue of entitlement to service connection for a neck disability on the merits.  The Board notes, however, that it must find that new and material evidence has been submitted in order to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for fibromyalgia has been raised by the record, however has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board reopens the Veteran's headache claim and the underlying service connection issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO denied the Veteran's claims of service connection for neck and headache disabilities.

2.  The additional evidence received since the August 1997 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

3.  The Veteran has a chronic neck disability that is reasonably shown to be related to trauma in service.

4.  The record indicates findings a cervical dysplasia, which is indicative of abnormality but is not itself a disability.


CONCLUSIONS OF LAW

1.  The August 1997 RO rating decision denying service connection for neck and headache disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  As evidence received since August 1997 rating decision is new and material, the claims of service connection for neck and headache disabilities are reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

3.  The criteria for an award of service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an award of service connection for cervical dysplasia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished. 

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Neck Disability 

In the present case, the RO previously denied the claims of service connection for neck and headache disabilities on the merits in an August 1997 rating decision.  

The Veteran was notified of the August 1997 decision and her right to appeal.  She did not initiate an appeal in the matters.  

In August 1997, the RO determined that evidence had not been presented to indicate that she had the claimed disabilities and that such were related to active service.   

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

For the purpose of reopening a claim the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Additionally, under 38 C.F.R. § 3.156(b), if new and material evidence is received within a year of the issuance of a rating action, then such obviates the finality of that decision.  Here, however, while new and material evidence is found, such was not received within one year of the August 1997 denial and thus that determination did indeed become final.  

The evidence in the claims file at the time of the August 1997 decision consisted of service treatment records, VA examinations, and the Veteran's statements.

The pertinent evidence added to the record since the August 1997 rating decision includes private treatment records which show degenerative disc disease of the cervical spine, as well as treatment for headache complaints.  Her statements also reflect that she has experienced chronic neck pain and headaches dating back to active service.  See, e.g., April 2008 notice of disagreement.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating her claims.  Therefore, the Board finds that new and material evidence has been received and the claims for service connection for neck and headache disabilities are reopened. 

The Veteran contends that her current neck disability is related to the in-service motor vehicle accident.  

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in May 1995 in which she sustained several injuries, to include her neck.  Notably, she was subsequently found not fit for duty due to, among others, musculoligamentous strain to the neck secondary to the motor vehicle accident.  

Post service private treatment records from R. F. S., M.D. dated from November 2006 to February 2007 show treatment for disc disease of the cervical spine.  Moreover, the Veteran reported to Dr. R. F. S. that she had been experiencing chronic neck pain for the past 11 years.

The Veteran was afforded a VA examination in January 2008.  She was diagnosed with herniation to her C5-C6 spine.  The examiner was not able to link the Veteran's current degenerative disc disease to her in-service injury, because of lack of objective documentation that she sought medical attention at any point between separation from service and 2006.

Several statements by the Veteran associated with the claims file note her complaints of continuous neck pain since her in-service accident.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

At the outset, the Board finds the Veteran's account of neck symptoms to be competent, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the service treatment records confirm that the Veteran was involved in a serious motor vehicle accident while in service, and sustained injuries as a result.  The medical evidence of record also reflects post-service treatment for neck/cervical spine symptoms.  The Board does observe that the Veteran denied joint pain, joint swelling, and muscle pain in various private treatment reports, to include in records dated January 2005, March 2005, and May 2008.  Those records also indicated that the neck was not tender.  While this would appear to oppose a finding of continuity of symptomatology, other records show that she was given a cervical epidural in December 2006, at which time a longstanding history of neck problems was noted.  Again, a November 2006 medical record indicated an 11-year history of neck symptoms.  Thus, the evidence is somewhat conflicting as to how continuous her neck symptoms were.  However, given the severity of symptoms usually involved in cases where an epidural is administered, and considering the absence of evidence to show an intervening post-service accident in 2006, it would appear to be at least as likely as not that the source of her symptoms was the accident sustained in service.  Moreover, the reports of treatment in which she denied joint and muscle pain, and which showed no neck tenderness, were primarily focused on ob-gyn issues.  Thus, it is not clear how thorough such orthopedic examinations were, or whether the Veteran declined to report neck pain on those occasions because she was dealing with more pressing concerns, such as the very serious disability of endometriosis.

Thus, despite some factual inconsistencies as described above, the Veteran's account of neck symptoms, to include in-service onset and continuity since separation, are deemed credible and probative here.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Moreover, this is not altered by the essentially normal findings upon VA examination in January 2008.  Indeed, as long as a current chronic disability is established at some point during the appeal period, as here, then the fact that such disorder later resolved does not preclude an award of service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

In the present case, the Board finds that there is no adequate medical opinion addressing the determinative matter at hand.  The January 2008 VA examiner's opinion, which fails to relate the current neck disability to active service, does not reflect adequate consideration of the Veteran's competent and credible account of symptomatology.  Further, the opinion relies largely, if not entirely, on the absence of documentation of any treatment from separation to 2006, which is an improper basis of consideration, in isolation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the January 2008 VA opinion inadequate for rating purposes.  

The Board notes that the absence of a favorable medical nexus opinion is not fatal here, as evidence of continuity of symptomatology may serve as a basis to establish service connection.  See Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  Moreover, the Board finds the Veteran's account of cervical spine/neck symptoms, to include in-service onset and continuity since separation, to be the most probative evidence of the matter at hand.  The Board thus finds that the competent evidence, medical and lay, sufficiently establishes that currently diagnosed neck disability had its onset in-service and that relevant symptoms have persisted since her separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a neck disability is warranted.


B.  Cervical Dysplasia

The Veteran is also claiming service connection for cervical dysplasia.  It is noted that, from the date of her June 4, 2008, she no longer has a cervix.  However, the question of entitlement to service connection prior to that date remains at issue.

The Board notes that service connection is in effect for endometriosis, status post laparoscopic assisted vaginal hysterectomy (LAVH) with bilateral salpingo-oophorectomy.  That disability is evaluated as 50 percent disabling.  However, service connection is not warranted for cervical dysplasia, as this represents an "abnormality," and not a disability for the purposes of VA disability benefits.  See 38 C.F.R. § 3.303(c).  Indeed, "dysplasia" is defined as an abnormality of development; in pathology, alteration in size, shape, and organization of adult cells.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 517 (28th ed. 2007).  It is merely a clinical finding that may be an early warning of an actual disability, but is not itself disabling.  Indeed, cervical dysplasia is considered a precursor to carcinoma.  Id. at 518.   

Thus, for the foregoing reasons, service connection is not in order for cervical dysplasia.  

	
						(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a neck disability is granted.

Entitlement to service connection for a neck disability is granted, subject to governing criteria applicable to the payment of monetary benefits.

New and material evidence having been received, the claim of service connection for a headache disability may be reopened; to this extent only, the appeal granted.

Service connection for cervical dysplasia is withdrawn.


REMAND

Upon review, the Board finds that further development is necessary in the matter of the Veteran's headache disability.

The service treatment records document the Veteran's complaints of headaches following her motor vehicle accident.  Post service private treatment records document complaints and treatment for headaches.  No VA opinion of etiology has been provided, and thus, on remand, one should be afforded in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed headaches.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner for review.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then specifically address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current chronic headache disorder had its onset during service or is otherwise causally related to any event or circumstance of her active service.   Again, the examiner is asked to address the Veteran's own assertions regarding the onset and continuity of her headaches.

It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.

2. After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


